UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4501


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JUVENILE MALE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:10-cr-00036-RGD-FBS-1)


Submitted:   September 23, 2010            Decided:   October 13, 2010


Before KING, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew A. Protogyrou, PROTOGYROU & RIGNEY, P.L.C., Norfolk,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, William D. Muhr, Richard D. Cooke, Assistant United
States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                By    way    of    this    interlocutory       appeal,    Juvenile       Male

(“J.M.”), who was sixteen years old when he was charged as a

delinquent, * challenges the district court’s order granting the

Government’s motion to transfer proceedings against a juvenile

to     adult         criminal      proceedings.            J.M.    claims       that     the

Government’s certification to proceed under the Juvenile Justice

and    Delinquency           Prevention      Act    was   insufficient         because    it

failed to properly assert that there was a substantial federal

interest.            He     also    claims    the    district      court       abused    its

discretion in granting the Government’s motion to transfer the

case       to   adult       criminal      proceedings.         Finding    no    error,    we

affirm.

                We conclude the Government’s assertion that there was

a substantial federal interest at stake was sufficient.                                  See

United States v. T.M., 413 F.3d 420, 424-27 (4th Cir. 2005).                              We

further conclude the district court did not abuse its discretion

in granting           the    Government’s      motion     to   transfer    the    case    to

adult criminal proceedings.                 United States v. Juvenile Male, 554

F.3d 456, 460, 468 (4th Cir. 2009).                       The nature of the charges


       *
       18        U.S.C. § 5038(e) (2006) provides that “[u]nless a
juvenile .        . . is prosecuted as an adult neither the name nor
picture of       any juvenile shall be made public in connection with
a juvenile       delinquency proceeding.”



                                               2
clearly warranted the transfer.         United States v. Robinson, 404

F.3d 850, 858 (4th Cir. 2005).          We also conclude the court did

not clearly err in finding J.M.’s leadership role in the offense

and his response to rehabilitative efforts warranted transfer.

See 18 U.S.C. § 5032 (2006).

           Accordingly, we affirm the district court’s order.         We

dispense   with   oral   argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                    3